Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 21-25 and 34-40 drawn to the special technical feature of a method comprising:
generating, by a computing system including one or more processing units and one or more non-transitory computer-readable storage media, a structural matrix for a variant molecule, the variant molecule having modified residues that are different from initial residues at corresponding first positions of a parent molecule and the structural matrix indicating respective first values for individual structural features for residues of the variant molecule;
modifying, by the computing system, the structural matrix to generate a modified structural matrix for the variant molecule, the modified structural matrix indicating a subset of the first values that corresponds to the modified residues;
assigning, by the computing system, a value of a molecular property for the variant molecule to the subset of the first values included in the modified structural matrix;
generating, by the computing system, a model to predict values for the molecular property for new variant molecules that correspond to the parent molecule;
generating, by the computing system, a second modified structural matrix that indicates second values for the individual structural features for residues of a new variant molecule that are different from residues of the parent molecule at corresponding second positions; and
applying, by the computing system, the model to the second modified structural matrix to determine an additional value of the molecular property for the new variant molecule.

Group II, claim(s) 26-33, drawn to the special technical feature of a computing system comprising:
one or more processing units; and
one or more non-transitory computer-readable storage media storing computer-executable instructions that, when executed by the one or more processing units, cause the computing system to:
generate a structural matrix for a variant molecule, the variant molecule having
modified residues that are different from initial residues at corresponding first positions of a parent molecule and the structural matrix indicating respective first values for individual structural features for residues of the variant molecule;
modify the structural matrix to generate a modified structural matrix for the variant molecule, the modified structural matrix indicating a subset of the first values that corresponds to the modified residues;
assign a value of a molecular property for the variant molecule to the subset of the first values included in the modified structural matrix;
generate a model to predict values for the molecular property for new variant molecules that correspond to the parent molecule;
generate a second modified structural matrix that indicates second values for the individual structural features for residues of a new variant molecule that are different from residues of the parent molecule at corresponding second positions; and
apply the model to the second modified structural matrix to determine an additional value of the molecular property for the new variant molecule.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I and II appears to be a process of generating, by a computing system, a structural matrix for a variant molecule, the variant molecule having modified residues that are different from initial residues at corresponding first positions of a parent molecule and the structural matrix indicating respective first values for individual structural features for residues of the variant molecule;
modifying, by the computing system, the structural matrix to generate a modified structural matrix for the variant molecule, the modified structural matrix indicating a subset of the first values that corresponds to the modified residues;
assigning, by the computing system, a value of a molecular property for the variant molecule to the subset of the first values included in the modified structural matrix;
generating, by the computing system, a model to predict values for the molecular property for new variant molecules that correspond to the parent molecule;
generating, by the computing system, a second modified structural matrix that indicates second values for the individual structural features for residues of a new variant molecule that are different from residues of the parent molecule at corresponding second positions; and
applying, by the computing system, the model to the second modified structural matrix to determine an additional value of the molecular property for the new variant molecule.
However, said technical feature does not constitute a special technical feature in view of Bhasin et al (J. Biosci., 2007, 32:31-42). Bhasin et al teach a computer executed method generating first values of MHC Class I binding affinity promiscuity and second values of MHC Class I binding affinity for peptides having different amino acid sequences with residues at different positions to provide a model that predicts first and second values for new peptides, and applying the model to new peptides to determine values of MHC Class I binding promiscuity and affinity for new peptides.
Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I and II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642